               Case 2:18-cr-00322-PD Document 44 Filed 12/14/20 Page 1 of 4


BrotmanLaw
Ellen C. Brotman, Esq.                                 One South Broad Street
                                                       Suite 1500
                                                       Philadelphia, PA 19107
                                                       D: 215-609-3247 F: 215-568-9319
                                                       C: 484-614-8522
                                                       E: ebrotman@ellenbrotmanlaw.com
                                                       W: ellenbrotmanlaw.com



                                                       December 14, 2020



VIA Email and ECF to Deputy Clerk Lenora Kashner Wittje
The Honorable Paul S. Diamond
14614 U.S. Courthouse
601 Market Street
Philadelphia, Pennsylvania 19106

                                                RE: United States v. Matin
                                                    18-CR-322

Dear Judge Diamond,

        I am co-counsel for George Matin, the defendant in the above-referenced case. Mr. Matin
was sentenced by the Court on September 24, 2020 to a term of 15 months in the custody of
the Bureau of Prisons. DKT # 42 AND 43. The Court ordered Mr. Matin to report to his designated
institution on January 8, 2020. Mr. Matin has been designated to Lompoc FPC in California.

        This is to request a sixty-day extension of Mr. Matin’s report date to March 8, 2020. AUSA
Patrick Murray does not oppose this request. This request is made as a result of the current
worsening of the Covid-19 situation nationwide, including an upsurge in cases in California. This
situation is affecting Lompoc FPC where several inmates and staff have tested positive; in fact,
visiting to the Lompoc complex was suspended as of December 11 in an attempt to curb the
spread of the virus. See https://tinyurl.com/y3vpxq6t.




                                           BrotmanLaw
                              Admitted in Pennsylvania and New York
                   Case 2:18-cr-00322-PD Document 44 Filed 12/14/20 Page 2 of 4

The Honorable Paul S. Diamond
December 14, 2020
Page 2



           These circumstances support the requested extension of the current report date.

      Thank you for your consideration of this unopposed request. If you have any questions
or need further information, I am available for a conference at your convenience. 1


                                                           Sincerely,



                                                           Ellen C. Brotman


           cc: Patrick J. Murray, AUSA by ECF
              Angela Machala, by ECF
              Deputy Clerk Lenora Kashner Wittje, by email




1
    A redacted copy of this letter will be filed on ECF.
                                                    BrotmanLaw
                                       Admitted in Pennsylvania and New York
 Case 2:18-cr-00322-PD Document 44 Filed 12/14/20 Page 3 of 4




EXHIBIT A
Case 2:18-cr-00322-PD Document 44 Filed 12/14/20 Page 4 of 4
